DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-235, 241-245, 257-270 and 274 are cancelled.
Claims 236-240 and 246-256 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 July 2020.
Claims 275 and 276 are new.
Claims 236-240, 246-256, 271-273 and 275-276 remain pending.
	Claims 271-273 and 275-276 are examined.

Applicant’s Response

Applicant's response, filed 25 February 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 January 2021 and 9 February 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure 

Specification
The disclosure is objected to because of the following informalities: The quality of the text of equation (A) in page 235 and the quality of the equations presented in pages 237-238 is low and makes it difficult to discern what the equations encompass. 
Appropriate correction is required.

Claim Objections
Claim 271 objected to because of the following informalities:  
In claim 271, line 5 the phrase “obtained from nucleic acid from the test sample..” is grammatically incorrect. The term “nucleic acids” should be presented in plural form as follows:  “obtained from nucleic acids from the test sample”.
The Examiner also notes that the use of the term “subject test sample” instead of the term “test sample from a subject” would read better in the claim. However, this is only a suggestion.  Appropriate correction is required.

Claim Interpretation
The following recitations are not considered as limiting the scope of the claimed method. These recitations include:
“.....to generate sequence reads” in claim 271, line 6. This recitation is directed to an intended outcome of preforming sequencing of nucleic acid fragments.
to provide one or more discrete segments corresponding to discrete regions of the reference genome to which the sequence reads have been mapped, at least one of which segments is a candidate segment comprising the aneuploidy, microduplication or microdeletion” in claim 271, lines 10-12. This recitation is directed to an intended outcome of the step of segmenting normalized counts and, to attributes of the discrete segments provided.
“....... wherein the first set of nucleotide sequence reads are from nucleic acid fragments having lengths less than or equal to a first selected fragment length” in claim 271 lines 14-16. This recitation is directed to an attribute of the first set of nucleotide sequence reads.
“....... wherein the second set of nucleotide sequence reads are from nucleic acid fragments having lengths less than or equal to a seconds selected fragment length” in claim 271 lines 18-20. This recitation is directed to an attribute of the second set of nucleotide sequence reads.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 271-273 and 275-276 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
In claim 271, lines 13-20 recite: “.......(d) normalizing counts of a first set of nucleotide sequence reads mapped to the candidate a segment....” and “.....normalizing counts of a second set of nucleotide sequence reads mapped to the candidate segment....”. There is lack of antecedent basis in the claim for a first set and a second set of nucleotide sequence reads mapped to the candidate segment”. As indicated in the claim interpretation section above, the recitation of “to provide one or more discrete segments corresponding to discrete regions of the reference genome to which the sequence reads have been mapped, at least one of which segments is a candidate segment” is directed to an intended outcome of the segmenting step and, to a description of attributes of the “segments”.  Since there is no active positive step of identifying a candidate segment in the reference genome and associating or correlating the discrete segment to the candidate segment and, since there is no active positive step of mapping sequence reads to a candidate segment, the scope of the claim is unclear as to what is being normalized. If the Applicant’s intention is to set forth the method includes a step of identifying candidate segments from the discrete segments and, to set forth that the method includes a step of mapping sequence reads to the candidate segment, the claim should be amended to recited positive active steps for said purposes. Clarification is requested.
Claim 272 recites: “wherein determining a first minority species fraction comprises determining an absolute value of the deviation of a first level of the candidate segment according to the normalized counts in (d) from an expected level and multiplying the absolute value of the deviation by two, and wherein determining a second minority species fraction comprises determining an absolute value of the deviation of a second level of the candidate segment according to the normalized counts in (e) from an expected level and multiplying the absolute value of the deviation by two”
There is lack of antecedent basis in the claim for “the deviation of a first level of the candidate segment” and “the deviation of a second level of the candidate segment”. Claim 271, from which claim 272 depends recites neither  “a” deviation of a first level and a second level of a candidate segment nor the determination or calculation of a level. 
Clarification is requested.
Claims 273 and 275-276 are rejected for depending on a rejected base claim.
35 USC 112(b) Rejections-Response to Arguments
Applicant’s arguments filed on 25 February 2021 have been considered. A new grounds of rejection has been set forth as necessitated by the claim amendments herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 271-273 and 275-276 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection herein is maintained from the previous office action.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”)  and the October 2019 Update: subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
 (1): “Yes” the claims are drawn to a method.
(2A)(1): Claim 271 (method) is directed to the following abstract ideas which encompass mathematical concepts: normalizing counts of the mapped sequence reads; segmenting the normalized counts;  normalizing counts of a first set of nucleotide sequence reads mapped to the candidate a segment and normalizing counts of a second set of nucleotide sequence reads mapped to the candidate segment and, to the following abstract ideas which encompass mental processes: determining a first fetal fraction based on the normalized counts; determining a second fetal fraction based on the normalized counts and determining whether the chromosome aneuploidy, microduplication or microdeletion is fetal or maternal according to the difference between the first fetal fraction and the second fetal fraction.
In addition, claim 271 recites a naturally occurring relationship between the presence of certain nucleotide sequences and the occurrence of a genetic variation (aneuploidy, microduplication or microdeletion) which is a natural principle.
With regard to the steps of normalizing and segmenting recited in claim 271, the Specification describes that these processes encompass mathematical steps. See the as filed Specification at page 68 lines 1-10 and pages 148-152. With regard to the steps of determining a first and a second fetal fractions based on the normalized counts and determining whether the chromosome aneuploidy, microduplication or microdeletion is fetal or maternal according to the difference between the first fetal fraction and the second fetal fraction, said processes are directed to those that under the broadest reasonable interpretation, cover their performance in the mind, i.e. mental steps. "Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
Claim 271 (method): performing sequencing of nucleic acid fragments obtained from nucleic acid from the test sample from the subject to generate sequence reads and, mapping, using a computer-implemented software, the sequence reads to at least a portion of a reference genome.
This combination of elements does not integrate the exceptions into a practical application because it does not impose any meaningful limits on practicing the abstract ideas. The steps of sequencing nucleic acids and mapping sequence reads to a portion of a reference genome are pre-solution activities, recited at a high level of generality which are nominal to the main process. In particular these steps are data generating steps wherein said data is used in performing the abstract (segmenting, normalizing and determining) steps. Accordingly, these additional elements do not integrate the exceptions into a practical application because none of these elements either alone or in combination meaningfully limit the exceptions. In particular, the combination of additional elements do not use the mathematical concepts in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. None of the dependent claims recite any additional non-abstract elements.  Claim 272 is directed to further limiting the abstract idea of determining a first and a second minority species, claim 273 is directed to attributes of a biological sample and claims 275 and 276 are directed to describing the conditions to determine whether a chromosome aneuploidy, microduplication or microdeletion is from a minority or a majority species.
 Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the combination of additional elements does not integrate the exception into a practical application. The combination of elements does not amount to significantly more than the exception itself. The steps of sequencing nucleic acids and mapping sequence reads to a portion of a reference genome are well-understood, routine and conventional in the field of cell-free nucleic acid testing and characterization. Evidence of this fact can be found in Sayres L, Cho M. “Cell-Free Fetal Nucleic Acid Testing: A Review of the Technology and Its Applications”. Obstetrical & Gynecological Survey. 2011;66(7):431-442 and, in the references cited therein. These elements do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


35 USC 101-Response to Arguments
	Applicant’s arguments filed on 25 February 2021 have been considered. The Applicant asserts the following:
	1) That under the analysis of Step 2(A)(1)  “claim 271 as amended is not a method that covers performance in the mind but for the recitation of generic computer components” and that “the claims are directed to a multi-step laboratory method of determining whether a microdeletion, microduplication and or aneuploidy in a sample is derived from a minority nucleic acid species or a majority nucleic acid species”.  To support this assertion the Applicant has referred to the court decision in Rapid Litig. Mgmt. v. CellzDirect, Inc. - 827 F.3d 1042. The Applicant then concludes that “it is clear that at least the mapping, segmenting and sequencing steps are not abstract concepts that can be performed in the mind or can be implemented by a generic computer”.
	It is respectfully submitted that these arguments are not persuasive. Firstly, in Rapid Litig. Magmt. v. CellsDirect the court determined that, while the claims were directed to a natural law (cells’ capability of surviving multiple freeze-thaw cycles), the court recognized that the claims were simply not directed to the ability of hepatocytes to survive multiple freeze-thaw cycles. The court recognized that the discovery by the inventors that hepatocytes were able to survive multiple freeze-thaw cycles was not what was patented but rather an application of that knowledge and concluded that the inventors had employed their natural discovery “to create a new and improved way of preserving hepatocytes for later use”. The court also explained that the end result of the claims “is not simply an observation or detection of the ability of hepatocytes to survive multiple freeze-thaw cycles” but rather to a new and useful method of producing a desired preparation. This end-result distinguishes from cases with claims directed to patent-ineligible concepts amounting to nothing more than observing or identifying
the ineligible concept itself. These cases include  Genetic Techs., Ltd. v. Merial L.L.C (the claim amounted to nothing other than identifying “information about a patient’s natural genetic makeup.”) and Airosa (the existence and location of cffDNA is a natural phenomenon; identifying its presence
was merely claiming the natural phenomena itself). In the instant case, the claims are directed to identifying the relationship between a genetic variation (aneuploidy, microduplication or microdeletion) and a nucleotide sequence which is a natural phenomenon. In contrast to the claims in Rapid Litig. Magmt. v. CellsDirect the instant claims do not employ the knowledge of said relationship for any specific application. The fact that the natural relationship between a genetic variation and a nucleotide sequence has been appreciated does not change the fact that said relationship occurs naturally regardless of whether it is observed or appreciated.  Secondly, the newly added limitations of performing sequencing and mapping a sequence to a portion of a reference genome are elements recited in addition to the abstract ideas. The newly added limitation of segmenting the normalized counts is a mathematical concept. Herein the applicant has not provided any arguments on how the additional elements (performing sequencing and mapping sequence reads) meaningfully limit the recited abstract ideas or the manner in which the knowledge of the existence of the relationship between a genetic variation and a nucleotide sequence is used in a specific application.
	2) That under step 2A(2) “the claimed methods of the disclosure provide an improvement to the technical field. For example, the methods allow the ability to determine whether a chromosomal aneuploidy, microdeletion or microduplication originates from a minority nucleic acid (e.g., fetal DNA) or a majority nucleic acid (e.g., maternal DNA having mosaicism) or is derived from cancer or some other minority nucleic acid”  and that “without Applicant’s method, this can be very difficult to do as fetal DNA may have a similar circulating cell-free DNA concentration (i.e., 3-20%) as compared to a low percent (e.g., 10%) maternal event”. The Applicant refers to paragraphs 75 and 849 of the published specification to support this assertion.
	It is respectfully submitted that these arguments are not persuasive. As explained in the MPEP section 2106.05(a): 
An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. 
After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.
It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.

Herein, the Applicant asserts that the improvement to the technical field is provided by the determination of whether the chromosomal aneuploidy, microduplication, or microdeletion is from a minority or from a majority nucleic acid species. However, this determination is an abstract idea and therefore it cannot provide, by itself, an improvement to the technical field. Further, the Applicant has not explained how the elements in addition (i.e. performing sequencing and mapping the sequence reads to a reference genome) provide the purported improvement. Finally, paragraph 75 of the published Specification describes: 
“.....Also provided herein are improved data manipulation methods as well as systems, apparatuses and modules that, in some embodiments, carry out the methods described herein. In some embodiments, identifying a genetic variation by a method described herein can lead to a diagnosis of, or determine a predisposition to, a particular medical condition. Identifying a genetic variance can result in facilitating a medical decision and/or employing a helpful medical procedure”.

Paragraph 849 describes:
“This example describes methods for enriching fetal fraction and distinguishing maternal events from fetal events using fragment length information. Fetal DNA generally represents 3% to 20% of circulating cell-free (ccf) DNA in maternal plasma. A detected copy number variation event can be either fetal origin or maternal origin or a combination of both. One way to differentiate the event origin is to apply a cutoff to the magnitude of the event; however such method can be confounded by the presence of low level maternal mosaicism. For example, a 10% mosaic maternal trisomy can appear as identical to a fetal trisomy at 10% fetal fraction. In this example, an alternative way to differentiate fetal events from maternal events (including mosaic maternal events) using fragment length information is demonstrated”.

The Applicant has not explained what constitutes the “improved data manipulation methods” that provide a technical solution to the problem of distinguishing fetal events from maternal events and the manner in which said “improved data manipulation methods” are reflected in the claims, nor the Applicant has explained the manner in which the “use” of fragment length information provides the purported improvement.
3) That “the claims as a whole are not a drafting effort designed to monopolize the alleged exceptions” because “the scope of the independent claim is limited by at least the following features: (a) segmenting mapped counts; (b) determining a first and second minority fraction for the segmented counts using sequencing reads obtained from nucleic acid fragments selected as having of different lengths; and (c) mapping the counts to a specific candidate segment” and then adds that “these aspects of the claim provide meaningful limits on the scope of the claim as others need not practice any one of these limitations, and certainly not all of these limitations, in order to determine the origin of a chromosomal aneuploidy, microdeletion or microduplication in a sample”.
It is respectfully submitted that this is not persuasive. Firstly,  the claims do not recite (a) segmenting mapped counts; (b) determining a first and second minority fraction for the segmented counts using sequencing reads obtained from nucleic acid fragments selected as having of different lengths; and (c) mapping the counts to a specific candidate segment. Currently, claim 271 recites segmenting normalized counts of mapped sequence reads and determining a first and a second minority species fractions based on normalized counts of a first and a second set of nucleotide sequence reads “mapped” to a candidate segment. There is no step of “mapping the counts to a specific candidate segment”. This argument is not commensurate with the scope of the claim. Secondly, as explained in MPEP 2106.04(d) a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The steps of segmenting and determining are abstract ideas and, and abstract idea per se cannot meaningfully limit itself. The additional steps of performing sequencing and mapping reads are elements in addition directed to pre-solution activities which do not impose meaningful limits to the abstract ideas. Currently, claim 271  does not recite a step which applies, relies or uses the abstract ideas in a manner that imposes meaningful limits to said abstract ideas.
4) That “the amended claims are still patent eligible as they provide an inventive concept according to Step 2B of the 2019 Guidance” because “there is no evidence that the steps of mapping, segmenting and selecting sequence reads of an appropriate fragment size to distinguish minority and majority events were well-known and/or routine as of the filing date of the instant application”. The Applicant then adds that “sequencing requires sophisticated sequencing equipment, and both mapping and segmenting require the use of sophisticated computer-implemented software as delineated in the application. And, selection of the appropriate sized-segments required experimental analysis and verification as shown in the application” and concludes that “Applicant has provided an inventive method - one that allows for example, a fetal event to be distinguished from maternal mosaicism, or the determination that a mutation is due to the presence of a cancer or other minority DNA”.
It is respectfully submitted that these arguments are not persuasive. The determination of whether the claims provide an inventive concept is not based on the level of sophistication of the equipment and the software used to perform the claimed processes. This determination is based on whether the elements recited in addition to the abstract ideas, constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). Currently, claim 271 recites two additional steps: (a) preforming sequencing and (b) mapping the sequence reads to a portion of a reference genome. As explained in the claim rejection above, these steps are pre-solution activities, tangential to the main process which, in combination, are well-understood, routine and conventional in the field of cell-free nucleic acid testing and characterization and, therefore they do not provide an inventive concept.
5) To support the assertions that the claims integrate the judicial exception into a practical application and that the claims recite significantly more than the judicial exceptions, the Applicant has referend to the Board of Appeals decision in application serial number 14/489,198 (Ex Parte Young)  and in application serial number 14/363,436 (Ex Parte Kumar). The Examiner respectfully submits that all applications before the Office are examined independently and separately. Further, the scope of the instant claims is not the as the scope in Ex Parte Young (methods for analyzing massively parallel sequencing data)  and Ex Parte Kumar (methods for variant calling). 
The rejection herein has been maintained.
35 USC 102 Rejections-Response to Arguments
Applicant’s arguments filed on 25 February 2021 have been considered but are moot. 
Claims 271-273 and 275-276, as currently amended, appear to be free of art under 35 USC 102 and 35 USC 103, because the closest related prior art in the field of non-invasive assessment of genetic variations as of the filing date of the instant application, does not teach of fairly suggests a method for determining whether a chromosomal aneuploidy, microduplication or microdeletion originates from a minority nucleic acid species or from a majority nucleic acid species wherein the method comprises a step of segmenting normalized counts mapped to a candidate segment, determining a first and a second minority species fraction based on normalized counts of sequence reads of a specific length and, determining whether the aneuploidy, microduplication or microdeletion is form the first or the second minority species fraction. The closest related prior art to Lo teaches the determination of the fractional concentration of fetal DNA in a patient’s plasma or tumor DNA in a patient’s plasma and the comparison of said fractional concentration with a threshold. This comparison is used to determine if a sufficient fractional concentration exists in the biological sample to perform other tests, e.g., testing for a fetal aneuploidy. However, Lo does not teach determining whether an aneuploidy, microduplication or microdeletion is from a minority nucleic acid species or from a majority nucleic acids species. Further, Lo does not teach that the method includes segmenting normalized sequence read counts mapped to a reference genome.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 9,598,731 to Talasaz.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/              Examiner, Art Unit 1631          
                                                                                                                                                                                
/Lori A. Clow/
Primary Examiner, Art Unit 1631